DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s amendments filed on March 17, 2021. 

Claims 1-18,20,24,28 and 29 are pending. Claims 19,21-23 and 25-27 have been cancelled. Claims 1 and 6 have been amended.

The rejection of claims 1-18,20,24,28 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to the claims. 

The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to the claims.

Claims 1,2,4,9,10,20,24,28 and  29 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24) and Connor (US 2,004,930) for the reasons set forth below.

Claims 13-18 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24)  and Connor (US 2,004,930) as evidenced by Taeger (US 2007/0022541) for the reasons set forth below.

Claims 3,5,6,11,12 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24) and Connor (US 2,004,930)  as evidenced by Brehn (US 5,391,784) for the reasons set forth below.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24) and Connor (US 2,004,930) and further in view of Ayles (US 1,734,106).

Claims 1-18,20,24,28 and 29 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21,26 and 27 of copending Application No. 12/541084 for the reasons set forth in the previous office action.

Claim 24 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,047,410 for the reasons set forth in the previous office action.



Claim Interpretation
The examiner interprets the claims, based on the amendments, to be a process consisting of steps (a) through (k) where steps (f) and (k) are optional in claim 1. Regarding the order of steps, the claimed steps can be in any order unless a particular order or sequence is expressly recited in the claim. In claim 1 the only order recited is that step (h) fatliquoring occurs after step (g) bating. While in claim 1 step (i) drying is indicated as last it is noted in claims 7 and 8 staking can occur after drying, so in those claims drying is not interpreted to be last.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2,4,9,10,20,24,28 and  29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24) and Connor (US 2,004,930).
	Leather facts teaches that soaking, fleshing, unhairing, liming, deliming, bating, pickling with acids such as sulfuric acid and salts are conventionally done on non-salt cured untanned hides such as cowhides (page 9, 12-14; page 7) and that after pickling the hides can be kept in this state for an extended period of time without fear of 
	Leather Facts does not teach fatliquoring prior to tanning, the moisture content of dried hide and the length of unspoiled preservation or easy rehydration.
Scheen teaches treating untanned skins by splitting, fleshing unhairing, drying, and washing followed by fatliquoring with oil and greasing agents (fatliquoring agents) prior to bating (column 3, lines 39-68 ). Scheen teaches the hides oiling solution is water based therefore aqueous (column 3, lines 65-68). Scheen teaches the hides can be cured by drying and do not require salting indicated by the or language (column 3, line 44). Scheen teaches this is a deliming and curing process to promote a silky texture of the substrate. 
Conner teaches that untanned hides are conventionally dehydrated (page 1, left column, lines 1-5) using sammying techniques which comprise using rollers to press the liquid out of the hides (page 3,, left column)  until at least 80% of the water is removed, which leaves 20% or less moisture content or an appropriate amount for the hides to remain soft and plump without distortion or shrinkage (page 2, left column, lines 20-35; page 4, lines 40-70, claim 1). Conner teaches air drying after 80% of the moisture is removed (page 4, left column, lines 63-72).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform fatliquoring in an aqueous medium and drying to 5-25% moisture content in the methods of Leather Facts as Scheen teach greasing hides with oils is conventional on untanned hides and the greases penetrate to add softness into the hide and Conner teaches drying using sammying to moisture contents less than 20% 
Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).
Employing a second pickling step in the methods of Leather Facts would have been obvious to one of ordinary skill in the art at the time the invention was made as the repetition of steps would provide a sufficiently pickled hide. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).
It would be obvious that hides treated with similar preliminary steps to similar moisture contents to preserve them for long periods of time without fear of deterioration would possess the same lack of spoilage under varying humidity and also be easily rehydratable for tanning with chromium sulfate, vegetable tannin or synthetic tanning agent as the properties of the treatments in their interaction with the pelts would obviously produce similar results. Leather facts recognizes that conventional techniques produce a .

Claims 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24)  and Connor (US 2,004,930) as evidenced by Taeger (US 2007/0022541).
Leather Facts, Scheen and Connor are relied upon as described above.
Leather Facts, Scheen and Connor are silent as to the formic acid and potassium chloride and concentration of pickling ingredients.
Taeger et al. evidence that when hides are treated with pickling steps, polyelectrolytes can be added during picking (figure 2, paragraph 0006,0032) wherein the polyelectrolytes have fatliquoring agents, sulfuric acid, formic acid (paragraph 0134) and pickling comprises 0-3% sodium chloride, potassium chloride or mixtures thereof (paragraph 0032). Taeger further teach 0.4% formic acid, and 0.8% sulfuric acid during pickling (paragraph 0277). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pickling components at the claimed concentrations of Taeger in the methods of Leather Facts, Scheen and Connor because Leather Facts teaches pickling and Taeger evidences that these are conventional components and concentrations used in effectively pickling hides.
The 0.4% of the formic acid is expected to provide similar results to the claimed 0.5%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).

Claims 3,5,6,11,12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24) and Connor (US 2,004,930)  as evidenced by Brehn (US 5,391,784).
Leather Facts, Scheen and Connor are relied upon as described above.
Leather Facts, Scheen and Connor are silent as to the types of fatliquoring agents.
Brehn et al. evidence that when hides are treated fatliquoring agents it is conventional to use both anionic and cationic fatliquors (column 2, lines 50-60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the anionic and cationic fatliquoring components of Brehn in the methods of Leather Facts, Scheen and Connor because Leather Facts invites the inclusion of fatliquoring the untanned hide and Brehn evidences that these are conventional agents in effectively fatliquoring hides. Optimizing to the claimed 1-15% fatliquor would be obvious as Brehn teaches the amount of fatliquor determines the softness, tear strength, tear resistance, elongation and fullness properties of the hide.
 Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leather Facts in view of Scheen (US 4,999,24) and Connor (US 2,004,930) and further in view of Ayles (US 1,734,106).
Leather Facts, Scheen and Connor are relied upon as described above.
Leather Facts, Scheen and Connor are silent as to staking.
Ayles teaches that untanned hides are conventionally staked in hide processing (page 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform splitting in the methods of Leather Facts, Scheen and Connor as Ayles teaches that untanned hides are conventionally staked in hide processing.
Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18,20,24,28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21,26 and 28 of copending Application No. 15/541084. The claims teaches similar methods comprising similar overlapping steps and similar moisture steps which can be selected to arrive at the claimed method.
This is a provisional nonstatutory double patenting rejection.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,047,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same preserved untanned hides with the same moisture contents prepared by similar steps.

Response to Arguments
The applicant’s amendments to the claims are sufficient to withdraw the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections. Applicant has not argued the substance of the pre-AIA  35 U.S.C. 103(a) of the claims in view of the prior art or the double patenting rejections in the reply on March 17, 2021, so those rejections are maintained for the reasons set forth in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMINA S KHAN/Primary Examiner, Art Unit 1761